 

Case 1:19-cv-10047-GBD Document 45 Filed 06/23/21 Page 1 of 1

Tarter Krinsky & Drogin LLP

 

www tarterkrinsky.com

June 23, 2021

Via ECF

Hon. George B. Daniels
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Jermaine Deleston v. Turnmill LLC et al.
Case No. 19-cvy-10047(GBD)

Dear Judge Daniels,

We represent defendant Harvard Agency Co., Inc. (referred to herein as “Defendant’”) in
the above-referenced action. As previously reported, this action has been resolved in principle
and that the parties are in the process of drafting and exchanging an agreement. Such agreement
has now been revised and is being circulated among the parties and their counsel for comments
and execution. We write to respectfully request, together with counsel for plaintiff and co-
defendants, a final stay for all deadlines and conferences for an additional thirty (30) days so that
the parties may finalize the Agreement and file a proposed Consent Decree. The reason for the
extension is that the parties needed additional time to obtain additional details regarding
proposed remediation at the Premises and to finalize the settlement agreement and file a
proposed consent decree.

We thank the Court for its ttme and consideration.
Respectfully submitted,
TARTER KRINSKY & DROGIN LLP

Attorneys for Defendant Harvard Agency Co., Inc.

By: __/s/ Richard L Steer
Richard L. Steer

 

cc: Plaintiff's counsel (ECF)
Turnmill LLC’s counsel (ECF)

{Client/086259/1/02422144.DOCX;t }

 

 

 

1350 Broadway ae Richard L. Steer

New York, NY 10018 PO toe Partner

P 212.216.8000 oo oO (212) 2188070: oe
F 212.216.8001 rsteer@tarterkrinsky. com

 
